Citation Nr: 0002253	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
denied the veteran's request to reopen his claim for service 
connection for a lumbar spine disorder and denied service 
connection for a heart disorder.  A subsequent rating 
decision dated November 1998 reopened the veteran's claim for 
service connection for a lumbar spine disorder, but denied 
service connection for that claim as well as the claim for 
service connection for a heart disorder.  A notice of 
disagreement was received in March 1998, a statement of the 
case was issued in April 1998, and a substantive appeal was 
received in April 1998.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's lumbar spine disorder and his period of active duty 
service.

2.  There is no medical evidence of a nexus between the 
veteran's heart disorder and his period of active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lumbar spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for heart disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

II.  Lumbar Spine Disability

The veteran contends that in September 1954, while stationed 
in Korea, he fell after a Quonset hut in which he was on 
collapsed injuring his back.  He was treated and fitted with 
a brace by British medical personnel. 

At this point, the Board observes that a claim of entitlement 
to service connection for back disability was denied by 
rating decision in June 1982.  The veteran did not initiate 
an appeal from that determination, and it therefore became 
final.  38 U.S.C.A. § 7105(c).  However, a claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  Noting the receipt of statements from fellow 
servicemembers in support of the veteran's claim, as well as 
the veteran's testimony and various private medical records, 
the RO determined in a November 1998 rating decision that the 
veteran's claim had been reopened.  After reviewing the 
evidence received since June 1982, the Board agrees that 
certain items of newly received evidence are, in light of the 
evidence previously of record, so significant that they must 
be considered to fairly decide the veteran's claim.  The 
Board stresses that the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In sum, the Board finds that new and material 
evidence has been received and the claim has been reopened.  
38 C.F.R. § 3.156. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

As the Board agrees with the RO's determination that new and 
material evidence has been received to reopen the veteran's 
back disability claim, consideration now turns to whether the 
claim is well-grounded.  38 U.S.C.A. § 5107(a). 

It is clear that the veteran has current medical diagnoses of 
lumbar spine disability, and his assertions regarding the 
inservice injury are accepted as true for well-grounded 
purposes.  However, in order to well-ground his claim, there 
must also be medical evidence of a nexus or link between his 
current low back disability and his military service. 

Looking to the evidence, the Board observes that service 
medical records are silent for any complaints or treatment of 
a lumbar spine disorder.  A December 1954 separation 
examination revealed no back complaints and the examination 
specifically indicated no complaints of a medical nature.  On 
clinical examination, the veteran's spine was reported to be 
normal. 

Post-service private medical records show that the veteran 
was seen in November 1957 for back pain; no trauma.  The 
examiners gave no etiology opinions as to the veteran's back 
complaints.  A February 1958 evaluation indicated that the 
veteran had been having trouble with his back since the 
middle November 1957.  The examination noted sciatic 
scoliosis and limited straight leg raising on the left, with 
atrophy of the calf and thigh, and diminished ankle jerk.  
Impression was herniation, nucleus pulposus, L4-L5 presumed.  
The veteran underwent back surgery in December 1958.  Post-
service private medical records show that the veteran was 
seen on a number of occasions during the 1970's, 1980', and 
1990's for treatment of various problems, to include his 
back.

During his RO hearing in September 1998, the veteran 
testified that since the medical personnel who treated him in 
Korea were British, there was no record of the injury or 
treatment in his service medical records.  He indicated that 
after the pain subsided, his back did not bother him until he 
got out of service and started to get his auto body shop 
going.  The veteran first sought treatment with 
chiropractors, but there are no records of this treatment 
available.  The veteran also submitted two statements in 
April 1998 from fellow service members to include his 
brother.  One recalled the veteran's accident and him being 
treated by a foreign medical outfit, and the other recalled a 
visit from the veteran in 1954 and remembered the veteran 
having difficulty getting in and out of a jeep due to his 
back injuries.

As noted earlier, for well-grounded purposes the Board 
accepts the veteran's assertions of the inservice injury to 
the back.  However, there is no medical evidence to link his 
current low back disorder to such an inservice injury.  There 
is no medical evidence of a continuity of symptoms from the 
inservice injury.  Significantly, the veteran's spine was 
clinically evaluated as normal on discharge examination in 
December 1954, and the first post-service medical evidence of 
back complaints is not until 1957.  There is also no medical 
opinion suggesting a link between the 1957 back problems and 
service. 

The Board stresses that it cannot rely on the veteran's own 
testimony and that of lay statements to provide the necessary 
link because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228 (1998); Espiritu, 2 Vet. App. at 494-495.  In the absence 
of competent medical evidence to support the claim of 
entitlement to service connection for a lumbar spine 
disorder, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.

III.  Heart Disability

The veteran contends that at the time the veteran was treated 
for his back injury in service, the British medical staff 
informed him that he had heart palpitations.  In the present 
case, service medical records are silent for any complaints 
or treatment for a heart disorder.  The veteran was seen once 
inservice with a complaint of pain around the heart, but this 
was diagnosed as a chest cold.  A December 1954 examination 
revealed no cardiac complaints or problems and the 
examination specifically indicated no complaints of a medical 
nature.  The veteran's heart was clinically evaluated as 
normal at that time. 

Post-service private treatment records from Hitchcock Clinic 
dated July 1995 indicated that the veteran was scheduled for 
a laminectomy and his preoperative EKG was abnormal and the 
diagnosis was coronary disease.  

In his September 1998 RO hearing, the veteran testified that 
in the mid 1950's he was placed on a Holter monitor because 
he felt palpitations.  The results were normal and no 
arrhythmia was found.  The veteran indicated that he had 
bypass surgery in 1996.

There is no medical evidence of a diagnosis, complaint or 
treatment of a heart disorder during service or within one 
year of discharge from service.  In fact, there is no medical 
evidence of any heart problems until 1995, many years after 
discharge from service.  Given the fact that there was no 
medical evidence of a heart disorder during service with no 
medical evidence of a heart disorder for many years after 
service, the Board is compelled to conclude that there is no 
competent evidence to link his current coronary artery 
disease to his military service.  Without medical evidence of 
such a nexus, the Board must view his claim as not well-
grounded.

Again, the Board emphasizes that it cannot rely solely on the 
statements and testimony of the veteran because evidence of a 
medical nexus cannot be established by lay testimony.  
Brewer, 11 Vet. App. at 228; Espiritu, 2 Vet. App. at 494-
495. 

IV.  Conclusion

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  As the Board is 
not aware of the existence of additional evidence that might 
well ground the veteran's claims, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY					
	Member, Board of Veterans' Appeals



 

